 



EXHIBIT 10.1
WAIVER AND AMENDMENT
          This WAIVER AND AMENDMENT(“Waiver”) is entered into as of February 28,
2007, among METHODE ELECTRONICS, INC., a Delaware (the “Borrower”), each lender
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., as Administrative Agent, and L/C Issuer.
          WHEREAS, the Borrower, the Lenders and Bank of America, N.A., as
Administration Agent and L/C Issuer are parties to that certain Credit
Agreement, dated as of December 19, 2002, as amended (the “Credit Agreement”)
(terms defined in the Credit Agreement shall have the same respective meanings
when used herein);
          WHEREAS, the Borrower has requested that the Lenders agree to waive
and/or amend certain provisions of the Credit Agreement pursuant to the terms
hereof; and
          WHEREAS, the Lenders are willing to waive or amend the Credit
Agreement, all subject to the terms and conditions contained herein;
          NOW THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree as follows:
ARTICLE I
AMENDMENT AND WAIVER
          1.01. Section 7.03(e) of the Credit Agreement is amended by deleting
“$5,000,000” and inserting in lieu thereof the following: “$5,000,000, plus in
connection with the Borrower’s acquisition of Touchsensor Technologies, up to
$8,321,968 of assumed letter of credit reimbursement obligations (the “Gemtron
LC Obligations”) of Gemtron Corporation (“Gemtron”) in connection with letters
of credit (the “Gemtron LC’s”) issued by JP Morgan Chase Bank or an affiliate
(“JP Morgan”) for the account of Gemtron.”
          1.02. The Lenders hereby waive the provisions of Section 7.01 of the
Credit Agreement to the extent that Section 7.01 would prohibit the Borrower
from granting to JP Morgan, as security for the Gemtron LC Obligations, any
collateral provided for under the letter of credit applications (as in effect on
the date hereof) related to the Gemtron LC Obligations.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
          The Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that:
          2.01. The representations and warranties of the Borrower set forth in
Article V of the Credit Agreement are true and correct as of the date hereof as
though made on the date hereof and as though applied to the Credit Agreement as
amended by this Waiver and Amendment

 



--------------------------------------------------------------------------------



 



(except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.01, the
representations and warranties contained in Section 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Section 6.01 (a) and (b) of the Credit Agreement).
          2.02. No Default or Event of Default has occurred and is continuing.
ARTICLE III
GENERAL
          3.01. This Waiver and Amendment shall become effective as of the date
hereof, subject, however, to the receipt by the Administrative Agent of
counterparts of this Waiver, executed by the Borrower, the other Loan Parties
whose signatures are provided for hereinbelow, and the Lenders.
          3.02. As amended or modified by this Waiver, the Loan Documents shall
remain in full force and effect. References to the Credit Agreement in any of
the Loan Documents shall be deemed to include a reference to the Credit
Agreement as amended or modified hereby, whether or not reference is made to
this Waiver. Section headings used in this Waiver and Amendment are for
convenience of reference only, and shall not affect the construction of this
Waiver.
          3.03. This Waiver and Amendment may be executed in any number of
counterparts (each of which shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument).
          3.04. The Borrower agrees to pay to or reimburse the Administrative
Agent, upon demand, for all costs and expenses incurred (including legal
expenses) in connection with the development, preparation, negotiation,
execution and delivery of this Waiver.
          3.05. All obligations of the Borrower and rights of the Administrative
Agent and the Lenders, that are expressed herein, shall be in addition to and
not in limitation to those provided by applicable law. This Waiver and Amendment
shall be a contract made under and governed by the internal laws of the State of
Illinois, without giving effect to principles of conflicts of laws. Whenever
possible, each provision of this Waiver and Amendment shall be interpreted in
such manner as to be effective and valid under applicable law; but if any
provision of this Waiver and Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Waiver.
          3.06. The Borrower acknowledges and agrees that the execution and
delivery by the Administrative Agent and the Lenders of this Waiver and
Amendment shall not be deemed to create a course of dealing or otherwise
obligate the Lenders to forbear or execute similar Waivers under the same or
similar circumstances in the future.

2



--------------------------------------------------------------------------------



 



          3.07. This Waiver and Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. No
third party beneficiaries are intended in connection with this Waiver.
          3.08. This Waiver, together with the Credit Agreement, contains the
entire and exclusive agreement of the parties hereto with reference to the
matters discussed herein and therein. This Waiver and Amendment supercedes all
prior drafts and communications with respect hereto. This Waiver and Amendment
may not be amended except in accordance with the provisions of Section 10.1 of
the Credit Agreement.
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            METHODE ELECTRONICS,INC.
      By:   /s/ Douglas A. Koman         Name:   Douglas A. Koman       
Title:   Vice President     

            BANK OF AMERICA, N.A., as
Administrative Agent
      By:   /s/ Jonathan M. Phillips         Name:   Jonathan M. Phillips       
Title:   Vice President     

            BANK OF AMERICA, N.A., as a Lender, and L/C
Issuer
      By:   /s/ Jonathan M. Phillips         Name:   Jonathan M. Phillips       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGEMENT
     The undersigned hereby acknowledges and agrees to the foregoing Waiver and
Amendment and confirms that its Loan Documents remain in full force and effect
and are hereby reaffirmed.

            ABAS, INC.
      By:   /s/ Douglas A. Koman         Name:   Douglas A. Koman       
Title:   Vice President     

            AUTOMOTIVE SAFETY TECHNOLOGIES, INC.
      By:   /s/ Douglas A. Koman         Name:   Douglas A. Koman       
Title:   Vice President     

            CABLECO TECHNOLOGIES, INC.
      By:   /s/ Douglas A. Koman         Name:   Douglas A. Koman       
Title:   Vice President     

            DUEL SYSTEMS, INC.
      By:   /s/ Douglas A. Koman         Name:   Douglas A. Koman       
Title:   Vice President     

            KBA, INC.
      By:   /s/ Douglas A. Koman         Name:   Douglas A. Koman       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            MAGNA-LASTIC DEVICES, INC.
      By:   /s/ Douglas A. Koman         Name:   Douglas A. Koman       
Title:   Vice President     

            TRACE LABORATORIES, INC.
(formerly METHODE DELAWARE HOLDINGS,
INC.)

      By:   /s/ Douglas A. Koman         Name:   Douglas A. Koman       
Title:   Vice President     

            METHODE DEVELOPMENT COMPANY
      By:   /s/ Douglas A. Koman         Name:   Douglas A. Koman       
Title:   Vice President     

            METHODE ELECTRONICS CONNECTIVITY
TECHNOLOGIES, INC.
      By:   /s/ Douglas A. Koman         Name:   Douglas A. Koman       
Title:   Vice President     

 